Case 2:18-ml-02814-AB-FFM Document 199-9 Filed 02/26/19 Page 1 of 4 Page ID #:6423




                   EXHIBIT 15
                                                                                                                                 EXHIBIT 15-1
            Case 2:18-ml-02814-AB-FFM Document 199-9 Filed 02/26/19 Page 2 of 4 Page ID #:6424




           From:                                Lempke, David (D.A.)
           Sent:                                Monday, May 09, 201112:55 PM
           To:                                  Hamm, Tom (T.R.); Aversa, Piero (P.)
           Cc:                                  Goodall, Greg (G.A.)
           Subject:                             FW: Report Summary for the CQIS Report#BEFAK003

           Importance:                          High



           Tom . .make the call down there ASAP .. .. find out more details .. .. .Ford Safety Office wants to get involved.
           Dave



           From: Goodall, Greg (G.A.)
           Sent: Monday, May 09, 2011 10:57 AM
           To: Lempke, David {D.A.)
           Cc: Hamm, Tom {T.R.)
           Subject: RE: Report Summary for the CQIS Report#BEFAK003

           I'd think that we want this one back pretty quick. We haven't really seen any clutch issues in the field at this point other
           than a single failure a few months ago. Not good.




           Greg Goodal I
           Externally Purchased Transmissions
           DPS6 System Engineer
           313-805-9109




           From: Querio, Jennifer (J.)
           Sent: Monday, May 09, 2011 10:29 AM
           To: Ramirez, Mauricio {M.R.); Lempke, David {D.A.); Goodall, Greg {G.A.); Christensen, Kris (K.S.)
           Subject: FW: Report Summary for the CQIS Report#BEFAK003

           FY I



           From: JQUERIO,ruford .com . mailto :JQUERIO,ruford .com]
           Sent: Monday, May 09, 2011 10:28 AM
           To: Querio, Jennifer (J.)
           Subject: Report Summary for the CQIS Report#BEFAK003

           Moves forward in reverse gear.

           Attachments : 0

           Report#:                 BEF AK003 NHL                                                         Received:            05/06/2011

                                                                            1




Produced by Ford Subject to                                   the Protective Order in Vargas                                                VGS20039682
    Produced by Ford Subject to Highly Confidential Protective Order
                                                                                                                      EXHIBIT 15-2
            Case 2:18-ml-02814-AB-FFM Document 199-9 Filed 02/26/19 Page 3 of 4 Page ID #:6425


           CCRG/EPRC:              s                Reviewed Status:                                Date:          05/09/2011
           Vehicle:                2011,FIESTA (NA),SE ,SEDAN ,3FADP4BJIBM189368                    Build Date:    02/15/2011
                                                                        1.6L
           Odometer:               1,494 M          Engine:                                         Calibration:
                                                                        SIGMA
           Transmission:           6SP PS195        Axle:                                           A/C:           YES
                                                                                                                   (516) 483-
           Dealer:                 USA 11208 Hempstead Ford Lincoln Mercury                         Phone#:
                                                                                                                   7200
           City:                   Hempstead        State:                               New York   Country:       USA
           Originator:             JOHN LAZARRO
           Symptom:                5 03 1 52 DRVLIN,A/T ENGAGEMENT,NO ENGAGEMENT,NO REVERSE
           Status:
           VFG:                    V48 GOOD AUTOMATIC TRANSMISSION
           Additional
                                   MOVES FORWARD IN REVERSE
           Symptom:
           Fix:                    Causal Component :
           Condition Code:
             Hotliner: KGOULDI4                  Phone: 000 317-9382                         Regn Cd: Nl New York
             Engineering:                                           Phone:                             TAR:
             Dir Contact: JOHN LAZARRO                               Phone: 631 838-4925                      Title Cde: T


           DTCs:
           KOEO:
           KOEC:P0700 P074B P0283 P0287
           KOER:
           Comments

           REPAIR             05/06/2011 08:17AM KYLE GOULDING MSS - FCSD - TECH SVC HOTLINE
                              WEB FORM DATA - CONCERN: CUSTOMER STATES TOWED TN FOR TRANNY
                              CONCERN DIAGNOSTICS: PULLED CODES PARTS REPLACED:: NONE TECH
                              QUESTION: REPROGRAMED PCM/TCM USING LATEST LEVEL 72.04 CAR GOING
                              FOWARD TN REVERSE TRANNY MAKING BANGING NOISES. TS THTS SHIFT MOTOR
                              ISSUES
           RECOMM 05/06/2011 08:17AM KYLE GOULDING MSS - FCSD - TECH SVC HOTLINE
                  JOHN, WHEN REVERSE IS ENGAGED, THE TRANSMISSION WILL ALSO BE
                  SHIFTED INTO 1ST, BUT THE CLUTCH CONTROLLING 1ST GEAR WILL BE
                  DISENGAGED. IF THE VEHICLE IS MOVING FORWARD IN REVERSE, VERIFY
                  THE SHIFTER CABLE ADJUSTMENT, USE THE IDS TO PERFORM THE TRS, SHIFT
                  DRUM AND CLUTCH ADAPTIVE LEARNING PROCEDURES AND RETEST. IF THE
                  CONCERN IS STILL PRESENT, REPLACEMENT OF THE TRANSMISSION ASSEMBLY
                  WOULD BE RECOMMENDED AT THIS TIME AS THE TRANSMISSION IS NOT YET
                  FULLY

                                                                      2




Produced by Ford Subject to                             the Protective Order in Vargas                                          VGS20039683
    Produced by Ford Subject to Highly Confidential Protective Order
                                                                                         EXHIBIT 15-3
            Case 2:18-ml-02814-AB-FFM Document 199-9 Filed 02/26/19 Page 4 of 4 Page ID #:6426


                              SERVICEABLE. IF THE CONCERN IS NO LONGER PRESENT, USE THE GRI-190
                              BATTERY CHARGER TO LOAD TEST THE VEHICLE'S BATTERY AND CHARGING
                              SYSTEM. INSPECT THE BATTERY CABLE AND VEHICLE GROUND CONNECTIONS
                              FOR
                              THE CORRECT INSTALLATION AND CONDITION. NOTE THAT DUE TO THE DESIGN
                              OF THIS VEHICLE AND TCM, THE CORRECT SYSTEM VOLTAGE IS VITAL IN
                              ENSURING CORRECT VEHICLE OPERATION. IF THE VOLTAGE FALLS, VARIOUS
                              SHIFT CONCERNS MAY RESULT. IF YOU WOULD LIKE TO DISCUSS THIS
                              CONCERN IN GREATER DETAIL, PLEASE UPDATE YOUR FORM WITH YOUR
                              FTNDTNGS
                              AND RESUBMIT OR CALL FORD TECHNICAL HOTLINE USING THE RED CONTACTID
                              FOUND AT THE TOP OF THIS FORM. THANK YOU.




                                                                3




Produced by Ford Subject to                       the Protective Order in Vargas               VGS20039684
    Produced by Ford Subject to Highly Confidential Protective Order
